Citation Nr: 0923737	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  07-05 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric disorder.



REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

R. Sparks, Law Clerk





INTRODUCTION

The Veteran served on active military duty from June 1979 to 
June 1982.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Nashville, Tennessee, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

Remand is required because VA has not yet met its duty to 
assist the claimant in obtaining evidence needed to 
substantiate his claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).

VA's duty to assist includes providing a medical examination 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  Such development is necessary 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (1) contains competent evidence of diagnosed disability 
or symptoms of disability, (2) establishes the Veteran 
suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 

The Veteran's service treatment records include evidence of 
injuries suffered from a single motor vehicle accident while 
on active duty in April 1980.  Specifically, multiple facial 
lacerations and contusions around the orbital area of the 
face resulting in both head and neck pain.  Service records 
do not show any treatment for, or a diagnosis of, any mental 
condition during service.  A hospital summary from the VA 
medical center in Murfreesboro, Tennessee, indicates that the 
Veteran was hospitalized from January to February of 1992 for 
a dysthymic disorder with mild depressive symptoms.  The 
disorder was noted as being secondary to alcohol and cocaine 
dependence.

In April 1992, the Veteran filed a VA compensation claim for 
scars on the face and residuals of a right shoulder injury 
resulting from the in-service motor vehicle accident. The 
Veteran received an August 1992 VA medical examination in 
response to this claim.  The VA examiner noted lacerations 
and scarring above the Veteran's right eye, and to the right 
of his nose, and that the medical history showed the Veteran 
had been mildly unconscious following the motor vehicle 
accident, which would classify the injury as a concussion.  
During the examination the Veteran stated that he had bad 
dreams related to the wreck, but he did not have any mental 
disturbance because of the scarring on his face.  

VA medical records indicate that in September 2005, the 
Veteran arrived at the VA Medical Center in Mountain Home, 
Tennessee, reporting that he was experiencing hallucinations 
and that he was having both suicidal and homicidal ideations.  
The Veteran was discharged a few days later with a diagnosis 
of depression with psychosis.  Later that month, the Veteran 
was again admitted to the Mountain Home VA Medical Center and 
ultimately diagnosed as having polysubstance abuse and 
schizoaffective disorder, depressive type.  

On a November 2005 VA form, a VA Clinical Psychologist stated 
that the Veteran's present diagnosis of depression was 
possibly related to the in-service motor vehicle accident.  
In a November 2005 VA medical record, the same Psychologist 
stated that he agreed to endorse a statement that the mental 
disorder was possibly related to the in-service car accident 
because schizophrenic spectrum disorders may become manifest 
following severe stressors.

Based on a review of the evidence as outlined above, the 
Board finds that there is competent evidence of a diagnosed 
psychiatric disorder and evidence of an in-service injury or 
event.  The evidence also indicates that the Veteran's 
psychiatric disorder may be associated with the in-service 
motor vehicle accident. As such, a remand for a VA 
examination is required pursuant to 38 C.F.R. § 3.159(c)(4).

VA's duty to assist claimants includes obtaining records in 
the custody of a Federal department or agency.  38 C.F.R. § 
3.159(c)(2).  This includes relevant Social Security 
Administration (SSA) records.  Murincsak v. Derwinski, 2 Vet. 
App. 363, 370 (1992).  The Veteran's January 2005 VA medical 
records contain a statement from the Veteran that he was 
receiving Social Security benefits.  In a September 2005 VA 
medical record, the Veteran stated that he is receiving 
Social Security.  The RO has not attempted to obtain these 
records.  Accordingly, remand is required to obtain the SSA 
records.

VA's duty to assist includes obtaining VA medical treatment 
records that are material to the issues on appeal.  38 C.F.R. 
§ 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) 
(holding that a remand is necessary to acquire VA medical 
treatment records that are material to the issue on appeal 
because VA is deemed to have constructive knowledge of 
certain documents generated by VA agents or employees).  A 
February 1992 Report of Contact indicates that treatment 
records from the Murfreesboro, Tennessee, VA Medical Center 
were requested from January 8, 1992, to February 7, 1992.  A 
March 1993 admission report shows the Veteran later received 
treatment at the Murfreesboro VA Medical Center.  There is no 
indication of these records being obtained nor is there an 
indication of an attempt to obtain these records in the 
claims file.  Accordingly, the RO must attempt to obtain 
these medical records.

VA's duty to assist also includes making reasonable efforts 
to obtain private medical records. 38 C.F.R. § 3.159(c)(1).  
The Veteran states in his September 2005 VA treatment records 
that he received about four weeks of private medical 
treatment for his psychiatric disorder at the Hiawassee 
Mental Health Clinic in Cleveland, Tennessee.  There are no 
such medical records in the claims file nor is there any 
evidence that VA attempted to obtain these records.  
Accordingly, remand is required to make reasonable attempts 
to obtain these records.

Finally, VA must provide notice of evidence necessary to 
substantiate a claim as required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473.  VCAA notice requirements apply 
to all five elements of a service connection claim.  The 
notice provided to this Veteran did not include information 
on all five elements.  Accordingly, on remand VCAA-compliant 
notice must be sent. 

Accordingly, the case is remanded for the following action:

1.	The Veteran must be sent corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) that includes 
an explanation as to the information or 
evidence needed to establish a 
disability rating and the effective 
date for the claim on appeal.  See 
Dingess, 19 Vet. App. at 484.

2.	Contact the Social Security 
Administration (SSA) and obtain all 
records related to this Veteran.  If, 
after making reasonable efforts to 
obtain SSA records they are still not 
obtainable, the Veteran must be 
notified of (a) the specific records 
that were not obtained; (b) the efforts 
that were made to obtain those records; 
and (c) a description of any further 
action to be taken with respect to the 
claim. The Veteran must then be given 
an opportunity to respond.

3.	Contact the Murfreesboro, Tennessee, VA 
Medical Center and obtain and associate 
with the claims file all outstanding 
records of treatment pertaining to 
psychiatric disorders.  All attempts to 
secure this evidence must be documented 
in the claims file.  If, after making 
reasonable efforts to obtain current 
treatment records they are still not 
obtainable, the Veteran must be 
notified of (a) the specific records 
that were not obtained; (b) the efforts 
that were made to obtain those records; 
and (c) a description of any further 
action to be taken with respect to the 
claim. The Veteran must then be given 
an opportunity to respond.

4.	Contact the Veteran and have him 
identify by name, address and dates of 
treatment provided for a psychiatric 
disability.  After securing all 
necessary releases, obtain such 
records, to include treatment records 
from the Hiawassee Mental Health Clinic 
in Cleveland, Tennessee.  All attempts 
to secure this evidence must be 
documented in the claims file.  If, 
after making reasonable efforts to 
obtain identified records they are not 
obtainable, Veteran and his 
representative must be notified and be 
(a) identified as to the specific 
records that were not obtained; (b) be 
given a brief description as to the 
efforts made to obtain those records; 
and (c) be given a brief description as 
to any further action to be taken with 
respect to the claim.  The Veteran must 
then be given an opportunity to 
respond.

5.	Schedule the Veteran for a psychiatric 
examination to determine the nature and 
etiology of any currently diagnosed 
psychiatric disability.  The examiner 
should perform all necessary testing 
and review the claims folder, including 
the November 2005 opinion that an in-
service injury may have precipitated 
current psychiatric disability.  
Following complete examination of the 
Veteran, the examiner should render an 
opinion as to whether there is a 50 
percent or greater probability that the 
Veteran's diagnosed psychiatric 
disorder(s) is related to active 
military service, including an in-
service motor vehicle accident. A 
complete rationale must be provided for 
any opinion rendered.  If the examiner 
cannot provide the requested opinion 
without resort to speculation, he/she 
must provide a reason for such 
conclusion.

6.	The Veteran must be notified that it is 
his responsibility to report for any 
scheduled examination and to cooperate 
in the development of the claim, and 
that the consequences for failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 
(2008).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned undeliverable.

7.	The examination report must be reviewed 
to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, corrective procedures must 
be implemented.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

8.	After completing the above action and 
any other required as a consequence of 
the actions taken in the paragraphs 
above, readjudicate the claim.  If the 
claim remains denied, a supplemental 
statement of the case must be provided 
to the Veteran and his representative.  
After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Kristi Barlow 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


